OFFICE OF THE ATTORNEY GENERAL   OF TEXAS
                  AUBIIN
                                                                                    e3c

Soaorebla      C.      J.     Wilde,      Pege   2



      &aid for the tine.servea in eueces county
      on the basis of.tha re>ortars of both the
      94th and 117th district'courts. 'i'here-
      .?ort%rfor the.l28tk distrlot court haSa
      period of iorty we*ka in Nueoes county.
      -The repxter for                  the   Crb&ial   t¶i3tfiot   coart
      h&s 8 period of                   fifteen vreeksin Mlacss
     ~County.                  '.
            "Is it &r  oL?ini& that the saloriea
     'of t&se court reporters be'@.d on th0
     .baais of $3,0X.00 3er almuuizfor the tfm'
      served ln,~uoces Couqty only. This, of .~
    - COUlYi%,would not affoot the salaries paid
      these r%gorters fro.3the other oountioe in
      whiah they serve.
           Vhe -miaY ~trzkmlly believes 33
      stated above t!xatthe rqorters should bo
     gaid on.t?l%sebasis ot5arxk~s it would b%
     discriximtizg to yay the r%;rortnru  of
     t&se courts, who serve in IJueces Coilnty'
     full ti=leaxi roceivs the salmy of G3,OCO.OO
     end to pay the rej7orters'in,Shose ooarts
     Miich ser~%'S~f;usce%
                         County only aart tise
     on the basis of ..$,?CO.GOfor the time
      served        in       Eueces     CoUKty..”

         titicles~232Sb and L327a, V&sn*s~A&otatea                          civil
Statutes,‘r%spectivaly,resd a3 follow:   . : :
               *A%.&     The 'salaryof the official
                         l    f32Bb .

    .ixhortha&rqortco!   in eaoS~Judiaia1~Iiistziot
     i:?eny coo&q of this Stats which al.oc%..con-~
    ~~atitutes two 'or~cra~Judi~ia1'Xistricts,inky.
     addl.tioato~thn c~pells%tlon ior l';ctulscrfpt
                                                  :.
     fees,+sprovidea br law shall be .$3,COO,OO .~
     por.:anni~~,~t+o
                    $8 paid as the zmlsry of,othsr
     COL~t:repcrtersare pia,    out of t.lls'general
     i'und.~~~
             Ethelcounty."
         .                                .. ,.
           rArt..2327a. In eacb~JudicialDistrict
   J 09 this Jxste.conposed,ol one colmtj-only, arS,
     ir.?:hichcouzty thsro is oniy one District. .
     court, and sfso In 'anvilJudiclEg 3i3triat
     coqogad of two (2) Or Sore coultias, snd.also
     3.neach Judiaial District co=$?%sd of onescouaty,                       ,.
  .


                   ..:..

Dxorc!Ae c. 3. iViilde,
                     ,2?age
                          3


      wdch    cougty c~aqosas ak30.8 prtion of an-
       othar Judicial District~i',thesalary of the
       official Court Sie>ortershall be Wenty-
       seven ii$ndredDollars ($27CO),  c;erannum,
       it additioa to the cosp3nsationfor tram-.
       crigt fees aEd allotsames roz enpilses 50%
      providsd.by.lsw;said saltiy td be gaiU
      nmthly by the Co~&ssit.aersCourt of t!m
       00uct.yor counties, out of the Ceseral ?und
       of the co~uutyo~countins, upo.nthe certi-
       fiqata of the ijistriot~
                              Judge; p.zuvidedth&t
      via acy Jufi.cialEstrfct c~ .




Eozorable C. J. Wilde, Page':4


          *Iii~cse of illness, press of official
     work,'or gnaooldable~dlsabliitgof the offi-
     pial shorthand reporter to perform Ns ~duties
     ia   reporting   gc00aadingS   in   0oUrt , the   ,jUtl;e   ,
     of tha court-may, in his disorstion,author-
     ize a da9uty shorthand reporter   to aot during
     ths'absence of said offiaial shorthand reporter,.~
     and aaid deputy shorthantlrsporter.shallre-
     caiu?, &urla&jthe tim he act& r:r said orfi-
      cial shorthand reporter, the same salary and
     foes ua .tha~oifloialshorthand reporter of
     said court, to be, paid in the zanner provided
     for th5 official shorthand re?ortsr;   but ther.’
     said offiaial ahorthand~ rsportsr ehall also
     racaive hisssalary in:,fullduring said.tem-
     porary dlsabilltp to sot, The necekeity for
     a dsguty oftiaial shorthand raporter shall be
     left entlrelp within the disaretion of the
     jud,y of the 00urt."
            Chapter 66 of the General Laws of the tia&ar,Ses-
sioa of the 4lst Legislature,19.29,is Article 2326&, Ber-
con's Annotated Civil jtetutes* awprooides     for espesses
or:all ofticlal shorthand rqxorters and deputy'official
shorthand reprtersof     th& dietriat courts of this State,
ana prasoribes.  the maomr 05 pagnente
             fa think that Artfcle 2326b, supra, with refaxinas~.
to the salary df the ~oificialshorthan&regortar in each
judicial district in any~countg of this state which alone
oanstit;;tos-  two'ormor8 judioialdistriots, does not au-
,thorizea salary    o? $3,000.00 psr annum for the reporters
in the ?4th or th5117th distriot ccurts. &pareatly, this
ntatute appl~os only where the count$,alopacsnstitutss     two
or aore judioial dietriots and whiah doea.not compose also
a cjortionof another juaicial district. .It will be noted
that Article 2327a, sugra, spea%fisallyproviQqs  ,. in gart:
                                               ',,
             ". . . also in scoh Judicial District co?%-
    .,2osed of two (2) or mora oeuntios,and ala0 in
     .each .j'udicial distriot~composed of one Counte
      v;;%ich county comsos5s also a txortlonof anozhor
         ii1      1   i t the salary of th    fficlal.
      iEz$ &&~~~       ,"&J. be Twenty-save:imdrod
    .’Dollem ~J$z~co)   pe annw, in addition to the
      oozpmr;ation,fortranscript f+ea and allowanoe
      y'oraxpenses now provided~by law; . . .," (&xier-
      scorinffour8.)
i;o.:or8ble   C.   3.   Xi&d%,   Page.   s